The plaintiff in error was convicted on an information which charged the unlawful possession of thirty-two pints of whisky and twelve bottles of beer, with the intent to sell the same, and was sentenced to be confined in the county jail for a period of thirty days and to pay a fine of three hundred and fifty dollars. The case was tried without a jury by consent of the parties. It is contended that the evidence is insufficient to support the findings and judgment of the trial court. On a careful examination of the record we are of the opinion that the appeal in this case is without merit. The judgment of the county court of Custer county is therefore affirmed.